DETAILED ACTION
Applicant amended claims 1 and 5 in the amendment dated 1/7/2021. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-13, filed 1/7/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sundararajan in view of Dow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan (US 2016/0226789 A1) in view of Dow (US 2012/0324445 A1) and further in view of Steiner (US 2013/0219043 A1).

With regards to Claim 1, Sundararajan teaches a computer-implemented method, comprising:  determining a fitness value associated with a migration of the endpoint node to a new location within the network based at least in part on the network metric (i.e., At block 146, a fitness function is applied to each candidate solution. The fitness function scores each candidate solution based on distribution of resource usage among the hosts for each candidate solution and the number of migrations (migration count) from the current mapping that each candidate solution would need to achieve the mappings in each candidate solution, Paragraph 62; These resources may include processor (CPU), memory, network, storage, and other resources, Paragraph 3; thus fitness value may be based upon resource (network) distribution); 
selecting, based at least in part on the fitness value indicating an improvement in the network metric for the endpoint, the new location to be a migration location within the network for the endpoint node (i.e., The iteration further includes selecting as a solution one of the one or more candidate solutions that has a best fitness score, wherein a fitness score for a candidate solution is calculated based on the distribution of resources resulting from and number of migrations needed for the candidate solution s, Paragraph 10).
However, Sundararajan does not explicitly disclose performing an operation that causes the endpoint node to be migrated to the migration location, wherein the location comprises a second datacenter. Dow does teach performing an operation that causes the endpoint node to be migrated to the migration location, wherein the location comprises a second datacenter (i.e., Accordingly, the target platform is selected based on the scoring, sorting, colocation policy implementation, fitness processing and evaluation from blocks 608, 610 and 612. After selection of the target platform, the migrating virtual machine is migrated to and hosted by the target platform, Paragraph 73) in order to identify over-constrained virtual machines (Paragraph 1). Therefore, based on Sundararajan in view of Dow, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Dow with the system of Sundararajan in order to identify over-constrained virtual machines.
	However, Sundararajan and Dow do not explicitly disclose wherein the network metric is a network latency metric measured between an endpoint node in a network and a client device, wherein the endpoint node includes a resource provided by a first datacenter.  Steiner does teach wherein the network metric is a network latency metric measured between an endpoint node in a network and a client device, wherein the endpoint node includes a resource provided by a first datacenter (i.e., Illustratively, a user works for a company in New Jersey on the US East Coast. The user's VD is being hosted in a DC in Virginia. Latency between the user and the VD approximates 20 ms; the user experience is the same as working on a local machine. The same user travels to Paris, France. The latency of the user's VD now approximates 90 ms; the user's service is degraded significantly reducing the user's productivity. To address this problem, in various embodiments, the user's VD is automatically migrated to a datacenter in Europe, bringing the network latency to an acceptable level, thereby providing a satisfactory experience to the user, Paragraph 18; Paragraph 47) in order to maintain user QoE by dynamically migrating a virtual desktop (Paragraph 4). Therefore, based on Sundararajan in 

With regards to Claim 2, Sundararajan teaches the above disclose subject matter. However, Sundararajan does not explicitly disclose wherein the client device comprises a mobile device.  Dow does teach wherein the client device comprises a mobile device (i.e., As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate, Paragraph 44) in order to identify over-constrained virtual machines (Paragraph 1). Therefore, based on Sundararajan in view of Dow, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Dow with the system of Sundararajan in order to identify over-constrained virtual machines.

With regards to Claim 3, Sundararajan teaches wherein at least one of the first datacenter or the second datacenter comprises a datacenter rack with limited capacity due to at least one limitation on storage, processing power, network bandwidth, or CPU cycles (i.e., . One large issue that cloud providers are faced with regularly is resource fragmentation and 

With regards to Claim 4, Sundararajan teaches wherein the fitness value is determined at least in part based on resource availability of at least one of the first datacenter or the second datacenter (i.e., Another advantage is that it considers the placement of already running services and takes into account the migration cost while performing load rebalancing. Both aspects are important to running efficient (cloud) data centers. The first advantage allows the ability to have services with dependency (i.e., constraint) requirements. For example, for fault tolerance reasons cloud customers might require services to be hosted on distinct physical hosts (e.g., main and backup databases). The second advantage is a distinction to traditional load balancing which is concerned only with the initial placement of services. In contrast, the embodiments described above optimize the placement of already running services while minimizing the migration cost. The ability to optimize the placement of already running services is a key to avoiding data center resource fragmentation due to server power-cycling and/or stopping of services, Paragraph 67)

With regards to Claim 5, Sundararajan teaches a system comprising: one or more processors (i.e., Data processing system 1000 includes one or more microprocessors 1005, Paragraph 134); and memory including executable instructions that, as a result of execution by the one or more processors (i.e., The data processing system 1000 includes memory 1010, which is coupled to the microprocessor(s) 1005. The memory 1010 may be used for storing cause a computer system to at least: 
determine, using a fitness function that aggregates a network metric and a constraint parameter, a fitness value associated with migrating a service of a network from a first location to one or more new locations within the network (i.e., The iteration further includes selecting as a solution one of the one or more candidate solutions that has a best fitness score, wherein a fitness score for a candidate solution is calculated based on the distribution of resources resulting from and number of migrations needed for the candidate solutions, Paragraph 10), where the constraint parameter places one or more restrictions on the migrating based at least in part on one or more of a number of migrations, a frequency of migrations, or to retain redundancy (i.e., The iteration further includes selecting as a solution one of the one or more candidate solutions that has a best fitness score, wherein a fitness score for a candidate solution is calculated based on the distribution of resources resulting from and number of migrations needed for the candidate solutions, Paragraph 10; Paragraph 40);
select a candidate location from the one or more new locations for the service, the candidate location selected based at least in part on the one or more new locations satisfying a placement improvement criteria that is based at least in part on the fitness value (i.e., The iteration further includes selecting as a solution one of the one or more candidate solutions that has a best fitness score, wherein a fitness score for a candidate solution is calculated based 
Sundararajan does not explicitly disclose migrate the service to the candidate location.  Dow does teach migrate the service to the candidate location (i.e., Accordingly, the target platform is selected based on the scoring, sorting, colocation policy implementation, fitness processing and evaluation from blocks 608, 610 and 612. After selection of the target platform, the migrating virtual machine is migrated to and hosted by the target platform, Paragraph 73) in order to identify over-constrained virtual machines (Paragraph 1). Therefore, based on Sundararajan in view of Dow, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Dow with the system of Sundararajan in order to identify over-constrained virtual machines.
	Sundararajan and Dow do not explicitly disclose wherein the network metric, is a network performance metric.  Steiner does teach wherein the network metric is a network performance metric (i.e., Illustratively, a user works for a company in New Jersey on the US East Coast. The user's VD is being hosted in a DC in Virginia. Latency between the user and the VD approximates 20 ms; the user experience is the same as working on a local machine. The same user travels to Paris, France. The latency of the user's VD now approximates 90 ms; the user's service is degraded significantly reducing the user's productivity. To address this problem, in various embodiments, the user's VD is automatically migrated to a datacenter in Europe, bringing the network latency to an acceptable level, thereby providing a satisfactory experience to the user, Paragraph 18; Paragraph 47) in order to maintain user QoE by dynamically migrating a virtual desktop (Paragraph 4). Therefore, based on Sundararajan in 

With regards to Claim 6, Sundararajan teaches the first location comprises a first datacenter, and the candidate location comprises a second datacenter (i.e., example, a cloud service provider may have as its cloud infrastructure multiple datacenters situated across geographic distances, with each data center including network devices, Paragraph 51; Figure 9). 

With regards to Claim 7, Sundararajan teaches wherein the first location comprises a first virtual machine, and the candidate location comprises a second virtual machine (i.e., Cloud infrastructure 152 includes one or more cloud hosts, which are represented in FIG. 1 by cloud hosts 102-106. A host may be a server end station or may be a virtual machine running on a server end station. Each host provides some degree of separation from another host, whether that separation be separate virtual machines on one server end station, different server end stations, different data centers, or different geographic locations, Paragraph 52)

With regards to Claim 8, Sundararajan and Dow teach the above disclosed subject matter. However, Sundararajan and Dow do not explicitly disclose wherein the network performance metric comprises a network latency between the service and a client device. Steiner does teach wherein the network performance metric comprises a network latency between the service and a client device (i.e., Illustratively, a user works for a company in New Jersey on the US East Coast. The user's VD is being hosted in a DC in Virginia. Latency between the user and the VD approximates 20 ms; the user experience is the same as working on a local machine. The same user travels to Paris, France. The latency of the user's VD now approximates 90 ms; the user's service is degraded significantly reducing the user's productivity. To address this problem, in various embodiments, the user's VD is automatically migrated to a datacenter in Europe, bringing the network latency to an acceptable level, thereby providing a satisfactory experience to the user, Paragraph 18; Paragraph 47) in order to maintain user QoE by dynamically migrating a virtual desktop (Paragraph 4). Therefore, based on Sundararajan in view of Dow and further in view of Steiner, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Steiner with the system of Sundararajan and Dow in order to maintain user QoE by dynamically migrating a virtual desktop

With regards to Claim 9, Sundararajan teaches wherein the network performance metric comprises at least one of: network latency, network bandwidth, network route complexity, service redundancy, resource availability, physical distance, or logical distance (i.e., Cloud resources info 160 includes host constraints 176. Host constraints 176 includes information about the total processor (CPU) and memory (RAM) resource capacity available for each host, as well as the processor and memory currently used for each host, Paragraph 49; In some cases, the anti-affinity constraints may indicate how far the physical separation between 

With regards to Claim 10, Sundararajan teaches evaluate, based at least in part on the network performance, a utility function to produce the fitness value (I.E., illustrates a mathematical model 200 for the fitness function for a system and method for rebalancing constrained services in a cloud using a genetic algorithm according to an embodiment of the invention, Paragraph 20; The fitness function scores each candidate solution based on distribution of resource usage among the hosts for each candidate solution and the number of migrations (migration count) from the current mapping that each candidate solution would need to achieve the mappings in each candidate solution, Paragraph 62).

With regards to Claim 11, Sundararajan teaches wherein the utility function is further based at least in part on migration costs which comprise at least one of: host machine capacity, cost of service host machine capacity, service host machine central processing unit utilization, or service host machine memory utilization (i.e., The fitness function scores each candidate solution based on distribution of resource usage among the hosts for each candidate solution and the number of migrations (migration count) from the current mapping that each candidate solution would need to achieve the mappings in each candidate solution, Paragraph 62).

wherein the utility function is further based at least in part on security costs which include at least one of: a number of network connection steps between connected services or network connection types between connected services (i.e., One advantage is that the system and method considers server-to-service affinity and anti-affinity constraints during load rebalancing. Another advantage is that it considers the placement of already running services and takes into account the migration cost while performing load rebalancing…, Paragraph 67; For example, a cloud service provider may have as its cloud infrastructure multiple datacenters situated across geographic distances, with each data center including network devices (e.g., switches, gateways, routers, firewalls), server end stations (e.g., x86 computers), and storage devices (e.g., network attached storage, RAID arrays), Paragraph 51; Paragraph 7).

With regards to Claim 13, Sundararajan teaches wherein the service belongs to a set of communication nodes which contains at least one endpoint communication node and one or more communication nodes configured to connect to the at least one endpoint communication node (i.e., …The iteration further includes selecting as a solution one of the one or more candidate solutions that has a best fitness score, wherein a fitness score for a candidate solution is calculated based on the distribution of resources resulting from and number of migrations needed for the candidate solution…, Paragraph 10; Paragraph 62).

With regards to Claim 14, Sundararajan teaches wherein the executable instructions which cause the computer system to migrate the first communication node to the candidate location further include executable instructions that cause the computer system to instantiate one or more new services corresponding to the service at the candidate location (i.e., In some embodiments, after a service is added, the system (e.g. through the cloud orchestrator) may determine the correct service set to include the service in, or may create a new service set for that service, and update the service set constraints 172 with the information for the new service, Paragraph 47; Paragraph 96).

The limitations of Claim 15 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

With regards to Claim 16, Sundararajan teaches wherein the first location comprises a first datacenter, rack, host, or virtual machine, and the new location comprises a second datacenter, rack, host, or virtual machine (i.e., The iteration further includes generating one or more candidate solutions, wherein each of the one or more candidate solutions includes a randomized one-to-one mapping of each of the set of one or more service sets to one of the one or more hosts, and wherein the one or more generated candidate solutions adhere the one or more service set constraints and the one or more host constraints, Paragraph 10; Paragraphs 11,53)

The limitations of Claim 17 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.

With regards to Claim 18, Sundararajan and Dow teach the above disclosed subject matter. However, Sundararajan and Dow do not explicitly disclose wherein the placement improvement criteria comprises an improvement in the network latency.  Steiner does teach wherein the placement improvement criteria comprises an improvement in the network latency (i.e., Illustratively, a user works for a company in New Jersey on the US East Coast. The user's VD is being hosted in a DC in Virginia. Latency between the user and the VD approximates 20 ms; the user experience is the same as working on a local machine. The same user travels to Paris, France. The latency of the user's VD now approximates 90 ms; the user's service is degraded significantly reducing the user's productivity. To address this problem, in various embodiments, the user's VD is automatically migrated to a datacenter in Europe, bringing the network latency to an acceptable level, thereby providing a satisfactory experience to the user, Paragraph 18; Paragraph 47) in order to maintain user QoE by dynamically migrating a virtual desktop (Paragraph 4). Therefore, based on Sundararajan in view of Dow and further in view of Steiner, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Steiner with the system of Sundararajan and Dow in order to maintain user QoE by dynamically migrating a virtual desktop

With regards to Claim 19, Sundararajan teaches wherein the first location comprises an endpoint of the service (i.e., According to some embodiments of the invention, a method in a 

With regards to Claim 20, Sundararajan teaches distribute the service among multiple instances; and place at least one instance of the multiple instances in the new location (i.e., Conversely, a service has an anti-affinity constraint with another service in the case where these two services should not be placed together on the same host. For example, a backup service and a database service should be placed in different hosts, Paragraph 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 24, 2021